Citation Nr: 1403900	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-16 578	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for traumatic brain injury, previously diagnosed as cerebral concussion with post-concussion headaches, evaluated as 10 percent disabling prior to May 12, 2012.  

2.  Entitlement to an increased rating for overactive bladder with occasional overflow incontinence and recurrent enuresis, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for the issues on appeal.  


FINDING OF FACT

On January 2, 2014,  prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of all pending appeals was desired.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran on the issues of an increased rating for cerebral concussion with post-concussion headaches and an increased rating  for overactive bladder with occasional overflow incontinence and nocturnal enuresis have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the issues of an increased rating for cerebral concussion with post-concussion headaches and an increased rating for overactive bladder with occasional overflow incontinence and nocturnal enuresis.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and it is dismissed.


ORDER

The appeal as to increased ratings for traumatic brain injury, previously diagnosed as cerebral concussion with post-concussion headaches, and an overactive bladder with occasional overflow incontinence and nocturnal enuresis is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


